Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1; line 27 is objected to because of the following informalities:  “the circumferential direction” should be - -a circumferential direction- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20170074519 as referenced in OA dated 7/14/2021) in view of Sometani et al(US 20130139511).

    PNG
    media_image1.png
    909
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    608
    media_image2.png
    Greyscale

Annotated Figure 12 and 19 of Abe et al (US 20170074519)

Regarding claim 1, Abe discloses a gas turbine combustor (Figure 1; 2) configured to mix compressed air (Figure 1; 101) introduced from a compressor (Figure 1; 1) with a fuel (The fuel from Figure 1; 200 to combust the fuel mixed with the compressed air, and to supply a produced combustion gas (Figure 1; 102) to a turbine (Figure 1; 3), the gas turbine combustor comprising: 
(Figure 2; 10) having a combustion chamber (Figure 2; 50) formed therein; 
an outer cylinder (Figure 2; 11) configured to cover the inner cylinder and form a cylindrical outer circumference flow path (Figure 2; 48) through which the compressed air flows, between the outer cylinder and the inner cylinder; 
an end cover (Annotated Figure 12; labeled end cover) configured to close an end portion (The end portion of Figure 2; 11 that the end cover covers) of the outer cylinder on an opposite side (The end portion and end cover are on an opposite (left in Figure 1) side from the turbine) from a side (The right side of Figure 1; 11) the turbine is located; 
an air hole plate (Figure 2; 32) that is inserted into an end portion on an end cover side of the inner cylinder (The end portion of Figure 2; 10 which is on the end cover (left in Figure 2) side), has a plurality of air holes (Figure 2; 33) that introduce the compressed air having passed through the outer circumference flow path and then dammed by the end cover into the combustion chamber (Paragraph 0053) and has a plurality of air hole groups (Figure 19; 42 and 49.  Paragraph 0115, 0116.  For clarification, instead of the arrangement of Figure 3, this rejection uses the arrangement of Figure 19.) including the plurality of air holes;
a plurality of fuel nozzles (Figure 2; 91) arranged on an end cover side (The left side of the air hole plate in Figure 2) with respect to the air hole plate such that the fuel is injected into the combustion chamber via associated air holes among the plurality of air holes (Paragraph 0054); 
a turn guide (Annotated Figure 12; labeled turn guide.  This is the portion of 37 to the left of the vertical dashed line) provided to the inner cylinder or the air hole plate and configured to guide a turn (The turn of Figure 12; 104 due to Annotated Figure 12; labeled second guide surface) of the compressed air having passed through the outer circumference flow path (Paragraph 0053); and 
(Annotated Figure 12; labeled auxiliary guide. This is the portion of 37 to the right of the vertical dashed line) that is provided at an outer circumferential portion of a surface (The outer circumferential portion of Annotated Figure 12; labeled surface) of the air hole plate facing the fuel nozzles so as to be positioned on an inner circumference side (The inner circumference side with respect to the turn guide) with respect to the turn guide,
wherein when seen from the end cover, the auxiliary guide has a shape (The shape of the auxiliary guide when viewed from the end cover) protruding radially inward and is formed so as to correspond to an area (The area surrounded by two circumferentially adjacent Figure 19; 42) surrounded by two of the plurality of air hole groups (Two circumferentially adjacent Figure 19; 42) that are adjacent to each other in a circumferential direction (The circumferential direction with respect to a central axis of the air hole plate) and an outer circumference (Annotated Figure 19; labeled outer circumference) of the air hole plate (The Examiner would like to note that correspond is defined by Dictionary.com as “to be in agreement or conformity (often followed by with or to)” and Merriam Webster as “to be in conformity or agreement”.  The auxiliary guide has a shape that corresponds with (or is in agreement with) the area because the auxiliary guide and area share a boundary (the outer circumference of the air hole plate)).
Abe does not disclose the area is a triangular area.
However, Sometani teaches a gas turbine combustor (Figure 1; 12) configured to mix compressed air (Paragraph 0056) introduced from a compressor (Figure 1; 11) with a fuel to combust the fuel mixed with the compressed air, and to supply a produced combustion gas (Paragraph 0056) to a turbine (Figure 1; 13), the gas turbine combustor;
wherein when seen from an end cover (Figure 2; 34), an auxiliary guide (Figure 2; 39) has a shape (The shape of Figure 2; 39 protrudes radially inward) protruding radially inward and is formed so as to correspond to a triangular area (The triangular area between two circumferentially adjacent Figure 3; 36a and radially inward of 32 with respect to a central axis of Figure 3) surrounded by two (Two circumferentially adjacent air hole groups of Figure 3; 36a.) of a plurality of air hole groups (The spaces between the vanes of Figure 3; 36b for each 36a is an air hole group) that are adjacent to each other in a circumferential direction (The circumferential direction of the central axis of Figure 3) and an inner circumference of the auxiliary guide (Figure 3; 52 for the annular arrangement of the air hole groups of Figure 3; 36a.  Again the auxiliary guide has a shape that corresponds with (or is in agreement with) the triangular area because the auxiliary guide and triangular area share a boundary).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of  Abe wherein the area is a triangular area as taught by and suggested by Sometani because it has been held that applying a known technique, in this case Sometani arrangement of burners and auxiliary guide according to the steps described immediately above, to a known device, in this case, Abe’s combustor, ready for improvement to yield predictable results, in this case arranging combustor components, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification forms a triangular area by having circumferentially adjacent burners contacting and the burners extending to the inner circumference of the auxiliary guide.  In the context of Abe, the inner circumference of the auxiliary guide is the outer circumference of the air hole plate as seen in Figure 19 of Abe).
Regarding claim 2, Abe in view of Sometani teaches the invention as claimed
Abe further discloses when seen in a cross-section cut along a plane (The cross-section cut along the plane of Figure 2) including a center line (The centerline of the air hole plate) of the air hole plate, the auxiliary guide has a guide surface formed with a curved surface that has a smooth turn (Annotated Figure 12; labeled first guide surface is a curved surface that has a smooth turn) from a direction toward a center of the air hole plate to a (The smooth turn turns from a direction toward a center of the air hole plate to a direction toward the turbine).
Regarding claim 3, Abe in view of Sometani teaches the invention as claimed
Abe further discloses air holes in a radially outermost circumferential row of the air hole plate are arranged along the turn guide or the auxiliary guide (The air holes in the outermost circumferential row in Figure 3 are arranged along the turn guide and/or auxiliary guide).
Regarding claim 6, Abe in view of Sometani teaches the invention as claimed
Abe further discloses the turn guide is provided to the air hole plate 30integrally with the auxiliary guide (Figure 12 shows the turn guide is integrally provided to the air hole plate with the auxiliary guide).
Regarding claim 7, Abe in view of Sometani teaches the invention as claimed
Abe further discloses a support (Figure 2; 15) configured to connect the turn guide and the end cover (The turn guide is connected to the end cover through the support and auxiliary guide).
Regarding claim 8, Abe in view of Sometani teaches the invention as claimed
Abe further discloses the turn guide is configured to include an interference surface (Figure 12; 37A and 37C.  Paragraph 0053) facing the outer circumference flow path, and a guide surface formed with a curved surface (Annotated Figure 12; labeled second guide surface) that guides the turn of the compressed air having passed through the outer circumference flow path.
Regarding claim 9, Abe in view of Sometani teaches the invention as claimed
Abe further discloses the interference surface extends in a radial direction (Figure 12; 37A extends in a radial direction) of the inner cylinder.
Regarding claim 10, Abe in view of Sometani teaches the invention as claimed
(Figure 12; 37C is inclined) toward the end cover relative to a radially outward direction (The radially outward direction of the inner cylinder) of the inner cylinder.
Regarding claim 11, Abe in view of Sometani teaches the gas turbine combustor according to claim 1.
Abe further discloses a gas turbine (Figure 1; 1, 2, and 3 form a gas turbine engine) comprising: 
the compressor that compresses air (Figure 1; 100) to discharge the compressed air;
the gas turbine combustor mixing the compressed air introduced from the compressor with the fuel to combust the fuel mixed with the compressed air; and 
the turbine configured to be driven by the combustion gas produced by the gas turbine combustor (Paragraph 0031).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unexpected and substantially improved results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moehrle et al (US 9388988) shows a similar triangular area formed by adjacent burners.
Johnson et al (US 20110067404) shows a similar triangular area formed by adjacent burners.
Mandai (US 20030037549) shows that swirler is made of vanes in at least Figure 2 and 3.
Mandai (US 20020014078) shows that swirler is made of vanes in at least Figure 10A and 10B.
Mandai (US 20010027653) states that swirler is made of vanes in paragraph 0054.
Synder (US 20080245075) states that swirler is typically made of vanes in paragraph 0003.
Colibaba-Evulet et al  (US 20080016876) states that swirler is typically made of vanes in paragraph 0040.
Sanderson et al (US 20030217544) states that swirler is typically made of vanes in paragraph 0015.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741